Exhibit 10.15

TSR SHARE AWARD AGREEMENT

[DATE OF GRANT]

This TSR SHARE AWARD AGREEMENT (this “Agreement”) is entered into as of the date
first written above by and between PPG Industries, Inc. (the “Company”) and
                     (the “Participant”).

The Company maintains the PPG Industries, Inc. Omnibus Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement, and the Participant has been selected by the
Officers-Directors Compensation Committee (the “Committee”) to receive an Award
under the Plan. The Award is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code. Capitalized
terms used in this Agreement shall, unless defined elsewhere in this Agreement,
have the respective meanings given to such terms in the Plan.

The Award of TSR Shares shall be confirmed by a separate Grant Notice to which
this Agreement is attached (the “Grant Notice”), specifying the Date of Grant of
the Award, the number of TSR Shares granted and the Award Goals (as defined in
the Grant Notice) applicable to such TSR Shares. Each TSR Share is a bookkeeping
entry representing the equivalent in value of a share of Common Stock. Such
Award shall be subject to the terms and conditions of this Agreement and such
Grant Notice shall be deemed incorporated by reference into this Agreement.

NOW, THEREFORE, the Company and the Participant, intending to be legally bound,
agree as follows:

 

1. Terms and Conditions of the Award.

 

  A. This Agreement sets forth the terms and conditions applicable to the Award
of TSR Shares confirmed in the Grant Notice. The Award of TSR Shares is made
under Article VIII of the Plan. Unless and until the TSR Shares are vested and
certified in the manner set forth in paragraph 1.G. and 2.A. hereof, the
Participant shall have no right to settlement of any such TSR Shares.

 

  B. The Committee may terminate the Award at any time during the Award Period
if, in its sole discretion, the Committee determines that the Participant is no
longer in a position to have a substantial opportunity to influence the
long-term growth of the Company.

 

  C.

On each date that the Company pays a dividend on its Common Stock prior to the
payout of the Award, the Participant shall be entitled to a Dividend Equivalent
with respect to the target number of TSR Shares subject to the Award set forth
in the Grant Notice. Unless prohibited under applicable law or otherwise

 

- 1 -



--------------------------------------------------------------------------------

 

determined by the Committee in its discretion, the value of such Dividend
Equivalents shall be automatically deferred, on behalf of the Participant, into
the Participant’s account under the Deferred Compensation Plan in accordance
with the Participant’s investment elections under such plan. For purposes of the
time and form of payment requirements of Section 409A of the Code, such Dividend
Equivalents shall be treated separately from the TSR Shares.

 

  D. Prior to settlement of any vested TSR Shares, such TSR Shares will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. The Company’s obligations under this
Agreement shall be unfunded and unsecured, and no special or separate fund shall
be established and no other segregation of assets shall be made and the
Participant shall have no greater rights than an unsecured general creditor of
the Company. Except as otherwise specifically provided in the Grant Notice or
this Agreement, the Participant shall have no rights as a stockholder of the
Company by virtue of this Award unless and until such Award is determined to be
vested and resulting shares of Common Stock are issued to the Participant.

 

  E. If the Participant’s employment with the Company terminates during the
Award Period but after the first anniversary of the Date of Grant because of
retirement, disability or job elimination (each, as determined in the
Committee’s sole discretion), the Participant shall be entitled to a prorated
Award which shall be determined at the end of the Award Period by multiplying
the lesser of (i) the target number of TSR Shares subject to the Award and
(ii) the number of TSR Shares to which the Participant would otherwise have been
entitled had the Participant continued in employment through the duration of the
Award Period (based on actual performance as measured against the Award Goals in
accordance with Section 162(m) of the Code) by a fraction, the numerator of
which is the number of whole months the Participant was employed during the
Award Period and the denominator of which is the total number of calendar months
in the Award Period, and such Award shall be paid as soon as practicable
following the Certification Date (as defined below), subject to paragraph 2.C.
hereof; provided, however, that the Committee, in its sole discretion, may
determine pursuant to the provisions of the Plan to reduce or eliminate any
payout made or to be made to such Participant in respect of his or her Award. In
the event of the Participant’s death during the Award Period but after the first
anniversary of the Date of Grant, the Committee, in its sole discretion, shall
determine the number of TSR Shares to which the Participant should be entitled,
if any, not to exceed the maximum number of TSR Shares that are eligible to vest
under the Award. Such Award shall be paid to the Participant’s Beneficiary as
promptly as practicable following the Certification Date, subject to paragraph
2.C. hereof.

 

  F.

If the Participant’s employment with the Company terminates during the Award
Period for any reason other than retirement, disability, job elimination or
death, or for any reason before the first anniversary of the Date of Grant, the
Participant’s Award shall be forfeited on the date of such termination;
provided, however, that

 

- 2 -



--------------------------------------------------------------------------------

 

the Committee, in its sole discretion, may determine that the Participant will
be entitled to a full or partial payout with respect to the Award, but in no
event shall the amount of such payout exceed the amount that would be payable
based on actual performance as measured against the Award Goals in accordance
with Section 162(m) of the Code, in the case of a termination of the
Participant’s employment due to retirement or job elimination. Any payout of the
Award pursuant to this paragraph 1.F. shall be paid as soon as practicable
following the Certification Date, subject to paragraph 2.C. hereof.

 

  G. The Committee shall determine and certify in accordance with the
requirements of Section 162(m) of the Code the extent, if any, to which the
applicable Award Goals have been attained and the extent, if any, to which the
Award has been earned by the Participant, as of the end of the Award Period or
such other date as the Committee may select in its sole discretion (the
“Certification Date”). The Committee shall have the negative discretion to
reduce or eliminate any payout for the Award. The Committee may not increase the
amount payable as a result of the performance as measured against the Award
Goals.

 

  H. The Award shall be subject to the provisions of Section 8.03 of the Plan
concerning a Change in Control of the Company, in which case, the payout of the
Award shall be made as soon as practicable following the date of the Change in
Control, subject to paragraph 2.C. hereof; provided, however, that if the Change
in Control would not constitute a “change in control event” under U.S. Treas.
Reg. § 1.409A-3(i)(5), then the TSR Shares shall become fully vested as provided
in Section 8.03 of the Plan, but the payout of the Award shall be made as soon
as practicable following the Certification Date, subject to paragraph 2.C.
hereof (for avoidance of doubt, the TSR Shares that vest pursuant to this
paragraph 1.H. shall not be subject to the performance and certification
procedures contemplated by Section 1.G. hereof).

 

2. Payout on Account of Awards.

 

  A. Upon certification by the Committee of the level of attainment of the Award
Goals in accordance with paragraph 1.G. hereof and satisfaction of all other
applicable conditions as to the issuance of the TSR Shares, and otherwise
subject to this Agreement and the terms of the Plan, the Participant shall be
entitled to the number of shares of Common Stock constituting the Award as
determined by the Committee. The Participant shall be entitled to receive payout
of the vested Award in the form of cash, shares of Common Stock or a combination
of cash and shares, less any Tax-Related Items as defined in paragraph 7, as
determined by the Committee in its sole discretion. The amount of any cash to be
paid in lieu of Common Stock shall be determined on the basis of the Fair Market
Value of the Common Stock as of the last day of the Award Period.

 

  B.

Any shares of Common Stock issued to the Participant with respect to his or her
Award shall be subject to such restrictions as the Committee may deem advisable

 

- 3 -



--------------------------------------------------------------------------------

 

under the rules, regulations and other requirements of the Securities and
Exchange Commission, the New York Stock Exchange and any applicable state or
foreign securities laws, and the Committee may cause a legend or legends to be
endorsed on any stock certificates for such shares making appropriate references
to such legal restrictions.

 

 

C.

Except as otherwise provided in this Agreement, and except in the event the
Participant is permitted and has made an election to defer payout of the TSR
Shares pursuant to the terms and conditions established by the Company, the
issuance of the shares of Common Stock in accordance with the provisions of this
paragraph 2 will be delivered as soon as practicable following the Certification
Date or to the extent applicable under the provisions of paragraph 1.H. hereof,
the date of a Change in Control (the earlier of the Certification Date and date
of the Change in Control, the “Payout Date”), but in any event not later than
(i) the last day of the calendar year in which the Payout Date occurs, or
(ii) if later, the 15th day of the third calendar month following the Payout
Date. Payout of TSR Shares that have been deferred shall be governed by the
terms and conditions of the deferral election form.

 

3. Continuing Conditions. Notwithstanding any other provisions herein, the
Participant, by execution of this Agreement, agrees and acknowledges that in
return for the Award granted by the Company in this Agreement, the following
continuing conditions shall apply:

 

  A. If at any time prior to the expiration of the Award Period or within one
(1) year after the Award Period the Participant engages in any activity in
competition with any activity of the Company or any of its Subsidiaries, or
contrary or harmful to the interests of the Company or any of its Subsidiaries,
including, but not limited to: (1) conduct related to the Participant’s
employment for which either criminal or civil penalties against the Participant
may be sought; (2) violation of Company (or Subsidiary) Business Conduct
Policies; (3) accepting employment with or serving as a consultant, advisor or
in any other capacity to an employer that is in competition with or acting
against the interests of the Company or any of its Subsidiaries, including
employing or recruiting any present, former or future employee of the Company or
any of its Subsidiaries; (4) disclosing or misusing any confidential information
or material concerning the Company or any of its Subsidiaries; or
(5) participating in a hostile takeover attempt, then this Award shall terminate
effective as of the date on which the Participant enters into such activity,
unless terminated sooner by operation of another term or condition of this
Agreement, and any “Award Gain” realized by the Participant shall be paid by the
Participant to the Company. “Award Gain” shall mean the cash and the Fair Market
Value of the Common Stock delivered to the Participant pursuant to paragraph 2
on the date of such delivery times the number of shares so delivered. Any shares
of Common Stock deferred by the Participant shall be considered to have been
delivered for the purpose of this paragraph 3.

 

- 4 -



--------------------------------------------------------------------------------

  B. By accepting this Agreement, the Participant consents to a deduction from
any amounts the Company or any of its Subsidiaries owes the Participant from
time to time (including amounts owed the Participant as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company or any of its Subsidiaries), to the extent of
the amounts payable to the Company by the Participant under paragraph 3.A.
above. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
payable by the Participant, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.

 

  C. The Participant may be released from the Participant’s obligations under
paragraphs 3.A and 3.B above only if the Committee determines, in its sole
discretion, that such action is in the best interest of the Company.

 

4. Award Subject to Plan Provisions. Unless otherwise expressly provided in the
Grant Notice or this Agreement, the TSR Share Award shall be subject to the
provisions of the Plan, including, without limitation, Article XI. In the event
of any conflict between this Agreement and either the Grant Notice or the Plan,
the Grant Notice or Plan, as applicable, shall control over this Agreement.

 

5. Applicable Law; Entire Agreement; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to any choice of law principles. The Grant Notice, this
Agreement and the Plan contain all terms and conditions with respect to the
subject matter hereof.

For purposes of litigating any dispute that arises under the Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Pennsylvania, and agree that such litigation shall be conducted
in the courts of Allegheny County, Pennsylvania, or other federal courts for the
United States for the Western District of Pennsylvania, and no other courts,
where this Award of TSR Shares is made and/or to be performed. The parties agree
that, if suit is filed in Allegheny County courts, application will be made by
one or both parties, without objection, to have the case heard in the Center for
Commercial and Complex Litigation of the Court of Common Pleas of Allegheny
County.

 

6. Further Assurances. The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements (including, without limitation, stock
powers with respect to shares of Common Stock issued or otherwise distributed in
relation to this Award) which may be reasonably required by the Company or the
Committee, as the case may be, to implement the provisions and purposes of the
Grant Notice, this Agreement and the Plan.

 

7.

Taxes. Regardless of any action the Company and/or the Subsidiary employing the
Participant (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state, and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment

 

- 5 -



--------------------------------------------------------------------------------

 

on account or other tax-related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant and vesting of the TSR Shares, the
certification of the Award Goals, the conversion of the TSR Shares into shares
or the receipt of an equivalent cash payment, the subsequent sale of any shares
acquired pursuant to the TSR Shares and the receipt of any dividends or Dividend
Equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the Award to reduce or eliminate the Participant’s liability for
Tax-Related Items.

Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Company and/or
the Employer to satisfy the Tax-Related Items obligation by withholding
otherwise deliverable shares of Common Stock, provided that the Company only
withholds the amount of shares necessary to satisfy the minimum withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment. In addition, the Participant authorizes the Company and/or the
Employer, in their sole discretion and pursuant to such procedures as the
Company may specify from time to time, to withhold any Tax-Related Items
necessary to comply with legal requirements by one or more of the following
means: (i) arranging for the sale of shares of Common Stock acquired upon the
vesting of the Award (on the Participant’s behalf and at the Participant’s
direction pursuant to this authorization) and withholding from the cash
proceeds; and /or (ii) withholding from any wages or other cash compensation
paid to the Participant by the Company and/or the Employer or from any
equivalent cash payment received in connection with the Award. If the obligation
for Tax-Related Items is satisfied by withholding a number of shares as
described herein, the Participant shall be deemed, for tax purposes only, to
have been issued the full number of shares of Common Stock subject to the vested
portion of the Award, notwithstanding that a number of shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Award. The Participant shall pay to the Company and/or the
Employer any amount of Tax-Related Items that is required to be withheld in
connection with the TSR Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver to the Participant any shares of
Common Stock pursuant to the Award if the Participant fails to comply with his
or her obligations in connection with the Tax-Related Items as described in this
paragraph.

 

8. Transfer Restrictions. This Award and the TSR Shares are not transferable
other than by will or the laws of descent and distribution, and may not be
assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the TSR Shares shall be forfeited.

 

- 6 -



--------------------------------------------------------------------------------

9. Capitalization Adjustments. The number of TSR Shares awarded is subject to
adjustment as provided in Section 11.07(a) of the Plan. The Participant shall be
notified of such adjustment and such adjustment shall be binding upon the
Company and the Participant.

 

10. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, no shares of Common Stock shall be issued to the Participant
upon vesting of this Award unless the Common Stock is then registered under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) or, if such
Common Stock is not then so registered, the Company has determined that such
vesting and issuance would be exempt from the registration requirements of the
Securities Act. By accepting this Award, the Participant agrees not to sell any
of the shares of Common Stock received under this Award at a time when the
applicable laws or Company policies prohibit a sale.

 

11. Award Confers No Rights to Continued Employment. Nothing contained in the
Plan or this Agreement shall give the Participant the right to be retained in
the employment of the Company or any Subsidiary or affect the right of any such
employer to terminate the Participant’s employment.

 

12. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible and the legality, validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards under the Plan by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

 

14. Code Section 409A. It is the intent that the vesting or the payout of the
TSR Shares set forth in this Agreement shall comply with the requirements of
Section 409A of the Code, and any ambiguities herein will be interpreted to so
comply. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this Agreement as may be necessary to ensure that all vesting or payouts
provided under this Agreement are made in a manner that complies with
Section 409A of the Code; provided, however, that the Company makes no
representation that the vesting or payout of TSR Shares provided under this
Agreement will comply with Section 409A of the Code.

 

PPG Industries, Inc.

By:  

 

Name:   Title:  

 

- 7 -